Exhibit A to the Guinness Atkinson Amended and Restated Transfer Agent Servicing Agreement Fund Names Separate Series of Guinness Atkinson Funds Name of Series Date Added Guinness Atkinson Asia Focus Fund 4-28-03 Guinness Atkinson China & Hong Kong Fund 4-28-03 Guinness Atkinson Global Innovators Fund 4-28-03 Guinness Atkinson Global Energy Fund 6-30-04 Guinness Atkinson Alternative Energy Fund 3-31-06 Guinness Atkinson Asia Pacific Dividend Fund 3-31-06 Guinness Atkinson Renminbi Yuan & Bond Fund 6-30-11 Guinness Atkinson Inflation Managed Dividend Fund 3-30-12
